Citation Nr: 1817765	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder for purposes of obtaining VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to September 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not belong to any of the legally specified classes of veterans entitled to VA dental treatment.


CONCLUSION OF LAW

The criteria for a grant of service connection for a dental disability for the purposes of obtaining VA outpatient dental treatment have not been met.  38 U.S.C. 
§§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment, if they are manifested after 180 days of service, in accordance with 38 C.F.R. 
§§ 3.381, 17.161. 

Outpatient dental treatment may be authorized by the Chief, VA Dental Service, as set forth in 38 C.F.R. § 17.161; 38 U.S.C. § 1712.  Various categories of eligibility exist for VA outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. § 17.161.  They are as follows:  

(a) Class I. Those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of a discharge from active service after September 30, 1981, may be eligible for the one-time correction of the service connected noncompensable condition but only if service was during the Persian Gulf Era, discharge was under conditions other than dishonorable, the application for treatment was within 180 days of such discharge, the certificate of discharge or release not bearing a certification that the Veteran was provided, within the 90-day period immediately before discharge, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and that a VA dental examination was completed within six months of discharge or release unless delayed through no fault of the Veteran.

(c) Class II(a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. 
§ 17.161.

With respect to Class I, the record does not reflect the Veteran has a dental disability subject to compensable service connection, as set forth under 38 C.F.R.                 § 4.150.  As such, the Veteran does not satisfy Class I criteria. 38 C.F.R. 
§ 17.161(a). 

The evidence does not demonstrate that the Veteran can otherwise avail himself of any of the other categories by which VA dental treatment can be provided under Class II.  In pertinent part, the Veteran has not alleged, and the evidence does not show, that he suffered dental trauma in service to include from combat, which is required for Class II(a).  Rather, the Veteran has alleged the loss of teeth as the result of radiation treatment following service discharge.  The Board notes that VA General Counsel has held that the term "service trauma" does not include the intended effects of treatment provided during a veteran's military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its opinion on the subject, the General Counsel noted, among other things, that the term "trauma" is ordinarily defined as a "physical injury caused by a blow, or fall . . ." or as a "wound; an injury inflicted more or less suddenly, by some physical agent."  In other words, an injury.  The General Counsel noted that treatment is given in order to remedy the effects of disease or injury, that dental treatment is not synonymous with dental trauma, and that it would be anomalous to conclude that the remedy for an injury or disease constituted further injury.  As such, the Veteran does not meet the Class II(a) criteria for service connection for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); 38 U.S.C.A. § 1712 (a)(1)(B).

The Board also observes that Class II(b) and Class II(c) require that the claimant be a prisoner of war, a status not accruing to the Veteran in this case.  38 C.F.R.                   § 17.161 (d), (e).  Class IIR (Retroactive) eligibility requires that a prior application for VA dental treatment have been made and such treatment provided. 38 C.F.R. 
§ 17.161(f).  A review of the record does not show that the Veteran had sought VA dental treatment prior to the current claim. 
The Board further observes that the Veteran has been awarded service connection for the following disabilities: status-post squamous cell carcinoma of the tongue; scars, status-post motor vehicle accident and residuals of radial neck dissection due to squamous cell carcinoma and cervical lymph node cancer; status post radial neck surgery affected muscle group XXII; residuals of shell fragment wound to the abdomen; hypertension, left shoulder degenerative joint disease; right shoulder strain; and painful scars, residuals of radical neck dissection.  There is no evidence or allegation that demonstrates that the Veteran has a dental condition that impairs or aggravates these disabilities (Class III). 38 C.F.R. § 17.161(g). 

The Board also notes that none of the Veteran's service connected disabilities are rated as 100 percent disabling nor has he been awarded individual unemployability (Class IV).  Moreover, there is nothing in the record which reflects he is a Chapter 31 vocational rehabilitation trainee (Class V).  38 C.F.R. § 17.161 (h), (i).  Finally, the record does not reflect he is receiving, or is scheduled to receive, VA care and treatment under 38 U.S.C. Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j). 

In view of the foregoing, the Board must find that the criteria for service connection for a dental condition, for the purposes of entitlement to VA outpatient dental treatment, have not been met.  Therefore, the benefit sought on appeal must be denied. 


ORDER

Service connection for a dental disability for the purposes of obtaining VA outpatient dental treatment is denied. 


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


